Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 10, 1995, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
After being laid off from his job as an architect, claimant started his own architectural and construction management business while collecting unemployment insurance benefits. Because he failed to report his business activities to the local unemployment insurance office, the Board found him ineligible to receive unemployment insurance benefits and charged him with a recoverable overpayment. At the hearing, claimant testified that he, inter alia, filed a business certificate, obtained business cards, solicited customers and opened a business account, but failed to report these activities to the local unemployment insurance office. In view of this, we find that substantial evidence supports the Board’s decision.
Cardona, P. J., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.